DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 30 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/9/21.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the refrigerator must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-29 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the one or more contacts mating portions" in line 19-20.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the one or more contacts curved contacts sections”.
Claim 24 recites the limitation "said housing top portion" in line 5-6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “said filter housing top portion”.
Regarding claim 31, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes the optional electronic circuit component housing is not part of the claimed invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claim 16 are recited in lines 9-12 of claim 14.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, 13-22, 27 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Astle et al. US 2006/0060512 and Froelicher et al. US 2016/0075566.

	Claim 1, Astle teaches a filter base (16) comprising: a base platform having fluid ingress and egress stanchions (18, 20) and a wire harness assembly including: a first connector (12), a second connector (55), conductors (28) extending between the first and second connectors, contacts (54a, b) provided on the second connector and having mating portions and a connector housing (55) connected to the base platform, the connector housing having an upper surface and an oppositely facing lower surface and dimensioned to receive a first end portion of the contacts (fig. 1-9). Astle does not teach the contacts being flexible from a first position to a second position.
	Froelicher teaches a filter base (202) comprising: a base platform having fluid ingress and egress stanchions (206, 208), and a wire harness assembly including: a connector (284) and conductors (286, 288) extending from the connector, contacts (278) provided on the connector and having mating portions, the contacts being flexible from a first position to a second position and a connector housing (284) connected to the base platform, the connector housing having an upper surface and an oppositely 
	It would have been obvious to one of ordinary skill in the art to providing for the contacts to be flexible because the flexibility of the contacts provides a slight tension by the bending of the contacts and helps ensure physical contact and therefore electrical connection (Froelicher paragraph 51).
	It would have been obvious to one of ordinary skill in the art to provide a first connector connected to the conductors as this allows for electrical connection to another electrical device such as a monitoring device, as in Astle, to identify a filter cartridge or monitor the use of the filter cartridge (Astle paragraph 51, 52).

Claims 14 and 16, Astle teaches a combination filter base (16) and filter housing assembly (14) comprising: the filter base including: a base platform having fluid ingress and egress stanchions (18, 20) and a wire harness assembly for establishing an electrical connection between the filter base and the filter housing assembly, including: a first connector (12), a second connector (55), conductors (28) extending between the first and second connectors, contacts (54a, b) provided on the second connector with curved contact sections, contacts (54a, b) being round, and engage with a mating connection surface of the filter housing assembly, and a connector housing (55) connected to the base platform, the connector housing having an upper surface and an oppositely facing lower surface and dimensioned to receive a first end portion of the contacts, the filter housing assembly comprising: a filter housing enclosing a filter media, and having a body with a top portion forming a fluid tight seal with the body, the 
	Froelicher teaches a combination filter base (202) and filter housing assembly (224) comprising: the filter base including: a base platform having fluid ingress and egress stanchions (206, 208), and a wire harness assembly including: a connector (284) and conductors (286, 288) extending from the connector, contacts (278) provided on the connector and having mating portions, the contacts being flexible from a first position to a second position when curved contact sections of the contacts engage a mating connection surface (256, 258) of the filter housing assembly and a connector housing (284) connected to the base platform, the connector housing having an upper surface and an oppositely facing lower surface and dimensioned to receive a first end portion of the contacts, and the filter housing assembly comprising: a filter housing enclosing a filter media and having a body and a top portion forming a fluid tight seal with the body, the filter housing top portion including the mating connection surface for engaging the curved contact sections to establish an electrical connection between the filter base and the filter housing assembly, the mating connection surface structured to be in mechanical and electrical engagement with the curved contact sections of the contacts when the filter housing is received within the filter base (fig. 1-7). Froelicher does not teach a first connector.

	It would have been obvious to one of ordinary skill in the art to provide a first connector connected to the conductors as this allows for electrical connection to another electrical device such as a monitoring device, as in Astle, to identify a filter cartridge or monitor the use of the filter cartridge (Astle paragraph 51, 52).

	Claims 2 and 15, Froelicher further teaches the contacts have termination sections mounted on the connector a the first end portion, compliant sections extending from the termination sections and substrate engagement sections extending from the compliant sections and the mating portions comprise the substrate engagement sections (fig. 1-7).
	Claim 3, Froelicher further teaches the contacts termination sections have folded over areas proximate free ends (274) that cooperate with the conductors extending from the connector (fig. 1-7) but does not teach an insulation displacement slot. Insulation displacement slots are common features in electrical connections to make better contact with a conductor and would have been obvious to one of ordinary skill in the art.
	Claim 4, Astle further teaches contact receiving projections, the portions that accept the pins (54a, b), extending from the connector housing lower surface and dimensioned to receive and retain a termination section of the contact therein (fig. 7-8).

	Claim 6, Froelicher further teaches the contact mating portion have curved contact sections (fig. 1-7). The recitation of the mating connection surface being a circuit pad of a printed board does not add any further structural limitations to the claimed filter base as that structure is part of a filter housing assembly and not part of the claimed invention.
	Claim 7, Astle further teaches the connector housing is partially disposed within laterally extending slotted portions of the base platform (fig. 7-8).
Claims 8 and 27, Astle and Froelicher each teach the connector housing is substantially planar and Astle further teaches the connector housing is disposed within a laterally extending slotted portion of the base platform but do not teach planar extended portions separated by a gapped recess. The recitation of planar extended portions separate by a gapped recess is merely a recitation of the shape of the connector housing. The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966).
	Claims 11 and 13, Froelicher further teaches the ingress and egress stanchions are integral with laterally extending portions of the base platform (fig. 1-7); and ingress and egress ports extending along parallel axes to the ingress and egress stations (fig. 1-7).

	Claims 19-21, Astle further teaches the filter housing further comprises a memory device (45) configured to store a unique identifier associated with the filter housing assembly (fig. 5-6, paragraph 8); and the memory device comprises a microchip (paragraph 59); an electronic circuit component that electrically connects the filter housing top portion mating connection surface to the memory device (fig. 5-6).
	Claims 18 and 22, Astle further teaches the circuit board connected to the filter housing top portion such that the top surface of the filter housing top portion can be considered a housing but does not teach a recess for receiving the circuit board therein. Providing a recess for the circuit board would have been an obvious design choice to one of ordinary skill in the art in view of the plate (55) of the connector pins (54a-b) being located within a recess of the filter head (fig. 7-8).
 
	Claim 31, Astle teaches a filter base (16) comprising: a base platform having fluid ingress and egress stanchions (18, 20) and a wire harness assembly including: a first connector (12), a second connector (55), conductors (28) extending between the first and second connectors, contacts (54a, b) provided on the second connector and having mating portions and a connector housing (55) connected to the base platform, the connector housing having an upper surface and an oppositely facing lower surface and dimensioned to receive a first end portion of the contacts (fig. 1-9). Astle does not teach a refrigerator or the contacts being flexible from a first position to a second position.

	It would have been obvious to one of ordinary skill in the art to providing for the contacts to be flexible because the flexibility of the contacts provides a slight tension by the bending of the contacts and helps ensure physical contact and therefore electrical connection (Froelicher paragraph 51). Astle discloses an embodiment in figure 21, which incorporates US application 10/210890, which discloses the filter being used as part of a refrigerator. Additionally, it is well known to use a filter base, such as in Froelicher, in refrigerators to provide water purification for water dispensers and ice makers within a refrigerator and thus would be obvious to one of ordinary skill in the art provide the filter base of Astle as part of a refrigerator.
	It would have been obvious to one of ordinary skill in the art to provide a first connector connected to the conductors as this allows for electrical connection to another electrical device such as a monitoring device, as in Astle, to identify a filter cartridge or monitor the use of the filter cartridge (Astle paragraph 51, 52).
	The recitation of limitations with respect to the complementary mating filter housing assembly in lines 17-41 of the claim do not add any further structural limitations .

Claims 1-8, 11-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huda et al. US 2015/0306526 in view of Astle et al. US 2006/0060512 and Froelicher et al. US 2016/0075566.

	Claim 1, Huda teaches a filter base (100) comprising a base platform having fluid ingress and egress stanchions (1101a,b) (fig.1, 6). Huda does not teach a wire harness assembly. 
Astle teaches a filter base (16) comprising: a base platform having fluid ingress and egress stanchions (18, 20) and a wire harness assembly including: a first connector (12), a second connector (55), conductors (28) extending between the first and second connectors, contacts (54a, b) provided on the second connector and having mating portions and a connector housing (55) connected to the base platform, the connector housing having an upper surface and an oppositely facing lower surface and dimensioned to receive a first end portion of the contacts (fig. 1-9). Astle does not teach the contacts being flexible from a first position to a second position.
	Froelicher teaches a filter base (202) comprising: a base platform having fluid ingress and egress stanchions (206, 208), and a wire harness assembly including: a connector (284) and conductors (286, 288) extending from the connector, contacts (278) provided on the connector and having mating portions, the contacts being flexible from a first position to a second position and a connector housing (284) connected to 
	It would have been obvious to one of ordinary skill in the art to providing for the contacts to be flexible because the flexibility of the contacts provides a slight tension by the bending of the contacts and helps ensure physical contact and therefore electrical connection (Froelicher paragraph 51).
	It would have been obvious to one of ordinary skill in the art to provide a first connector connected to the conductors as this allows for electrical connection to another electrical device such as a monitoring device, as in Astle, to identify a filter cartridge or monitor the use of the filter cartridge (Astle paragraph 51, 52).
	It would have been obvious to one of ordinary skill in the art to use the wire harness assembly of Astle and Froelicher in the filter base of Huda as it allows for filter cartridge identification and monitoring (paragraph 8-23 of Astle).

	Claims 14 and 16, Huda teaches a combination filter base and filter housing assembly comprising: a filter base (100) including a base platform having fluid ingress and egress stanchions (1101a,b) and the filter housing assembly (200) comprising: a filter housing enclosing a filter media, the filter housing having a body and a top portion forming a fluid tight seal with the body (fig. 1, 6). Huda does not teach a wire harness or a mating connection surface for engaging the contacts of the wire harness.
Astle teaches a combination filter base (16) and filter housing assembly (14) comprising: the filter base including: a base platform having fluid ingress and egress 
	Froelicher teaches a combination filter base (202) and filter housing assembly (224) comprising: the filter base including: a base platform having fluid ingress and egress stanchions (206, 208), and a wire harness assembly including: a connector (284) and conductors (286, 288) extending from the connector, contacts (278) provided on the connector and having mating portions, the contacts being flexible from a first position to a second position when curved contact sections of the contacts engage a mating connection surface (256, 258) of the filter housing assembly and a connector 
	It would have been obvious to one of ordinary skill in the art to providing for the contacts to be flexible because the flexibility of the contacts provides a slight tension by the bending of the contacts and helps ensure physical contact and therefore electrical connection (Froelicher paragraph 51).
	It would have been obvious to one of ordinary skill in the art to provide a first connector connected to the conductors as this allows for electrical connection to another electrical device such as a monitoring device, as in Astle, to identify a filter cartridge or monitor the use of the filter cartridge (Astle paragraph 51, 52).
It would have been obvious to one of ordinary skill in the art to use the wire harness assembly and mating connection of Astle and Froelicher in the filter base of Huda as it allows for filter cartridge identification and monitoring (paragraph 8-23 of Astle).


	Claim 3, Froelicher further teaches the contacts termination sections have folded over areas proximate free ends (274) that cooperate with the conductors extending from the connector (fig. 1-7) but does not teach an insulation displacement slot. Insulation displacement slots are common features in electrical connections to make better contact with a conductor and would have been obvious to one of ordinary skill in the art.
	Claim 4, Astle further teaches contact receiving projections, the portions that accept the pins (54a, b), extending from the connector housing lower surface and dimensioned to receive and retain a termination section of the contact therein (fig. 7-8).
	Claim 5, Astle and Froelicher each teach conductor receiving conduits integral with the connector housing upper and lower surfaces, the conduits dimensioned to receive a portion of the conductors, where the conductors extend through contact receiving enclosures of the connector housing (Astle fig. 1-9, Froelicher fig. 1-7).
	Claim 6, Froelicher further teaches the contact mating portion have curved contact sections (fig. 1-7). The recitation of the mating connection surface being a circuit pad of a printed board does not add any further structural limitations to the claimed filter base as that structure is part of a filter housing assembly and not part of the claimed invention.

Claims 8 and 27, Huda further teaches a formed enclosure (11) in the filter base platform and Astle and Froelicher each teach the connector housing is substantially planar where Astle further teaches the connector housing is disposed within a laterally extending slotted portion of the base platform but do not teach planar extended portions separated by a gapped recess. The recitation of planar extended portions separate by a gapped recess is merely a recitation of the shape of the connector housing. The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966).
Claims 11-13, Huda further teaches the fluid ingress and egress stanchions are connected to laterally extending portions of the base platform (fig. 1, 6); the ingress and egress stanchions are connected to laterally extending portions of the base platform and a portion of the formed enclosure extend longitudinally between the ingress and egress stanchions (fig. 1, 6); and ingress and egress ports extend along parallel axes to the ingress and egress stanchions (fig. 1, 6).
	Claim 17, Astle further teaches the mating connection surface is a circuit pad (40) of a printed circuit board located on the filter housing top portion (fig. 1-9, paragraph 59).
	Claims 19-21, Astle further teaches the filter housing further comprises a memory device (45) configured to store a unique identifier associated with the filter housing assembly (fig. 5-6, paragraph 8); and the memory device comprises a microchip 
	Claims 18 and 22, Astle further teaches the circuit board connected to the filter housing top portion such that the top surface of the filter housing top portion can be considered a housing but does not teach a recess for receiving the circuit board therein. Providing a recess for the circuit board would have been an obvious design choice to one of ordinary skill in the art in view of the plate (55) of the connector pins (54a-b) being located within a recess of the filter head (fig. 7-8).
	Claim 23, Huda further teaches the filter housing top portion includes ingress and egress ports positioned along a chord line and the ingress and egress ports are received within the ingress and egress stanchions of the filter base (fig. 1-6). Huda does not teach the chord line does not intersect an axial center of the filter housing top portion. The recitation of the chord line not intersecting an axial center of the filter housing top portion is merely a recitation of rearranging where the ingress and egress ports are location on the filter housing top portion and does not provide a patentable distinction. Shifting the position of an element is unpatentable if shifting the position of the element would not modify the operation of the device, In re Japikse, 86 USPQ 70 (1950).
Claims 24 and 25, Huda further teaches the filter housing top portion ingress and egress ports extend from the top portion in a direction parallel to the axial center, each port has a cylindrical cross-section including a first segment forming a top portion of the port, a third segment adjacent the filter housing top portion and a second segment located between the first and third segments having an aperture for fluid flow, where the Gardner v. TEC Systems, Inc., 220 USPQ 777 (1984). The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966).
Additionally, the recited first, second and third segments of a port with the first and third segment having the same diameter and the second having a different diameter is known in the art as demonstrated by Astle port (24) (fig. 6).
Claim 26, Huda further teaches the cavity of the ingress and egress port is exposed in a radial direction (fig. 5) and Astle and Froelicher teach a connection surface but the prior art does not teach how the cavity is oriented with respect to the connection surface. The recitation of the orientation of the cavity is merely a recitation of shifting the position of the cavity. Shifting the position of an element is unpatentable if shifting the position of the element would not modify the operation of the device, In re Japikse, 86 USPQ 70 (1950).

Allowable Subject Matter
Claims 9-10 and 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 9 and 28, the closest prior art to Huda, Astle and Froelicher teaches the filter base and combination of claims 8 and 27 and Huda further teaches a spring housing including a resilient member in contact with a locking member (12) to provide a retraction force when the locking member is acted upon by the filter housing assembly during insertion or extraction of the filter housing from the filter base (fig. 1-11), but do not teach the connector housing extended portions connected by a midportion having a slot for receiving a resilient tongue extending perpendicularly from the spring housing nor would it have been obvious to one of ordinary skill in the art to provide such a structure in the prior art of record.
Claims 10 and 29 are allowable as depending from claim 9 and 28 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778